836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John R. HAYNES, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-5624.
United States Court of Appeals, Sixth Circuit.
Jan. 12, 1988.

Before MERRITT, CORNELIA R. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's judgment denying his motion to vacate, set aside or correct his sentence filed pursuant to 28 U.S.C. Sec. 2255.  The appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner argued that his guilty plea was invalid due to technical violations of Fed.R.Crim.P. 11.  After an evidentiary hearing, the district court concluded that the colloquy between petitioner and the court was sufficient to satisfy Rule 11 and denied the motion.


3
Upon review, we affirm the judgment of the district court for the reasons stated in its order of May 11, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.